 

Exhibit 10.2

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), is made as of the 5th day of November,
2019, by SST IV 7307 UNIVERSITY CITY BLVD, LLC, a Delaware limited liability
company and SST IV 2307 HYDRAULIC RD, LLC, a Delaware limited liability company
(collectively, the “New Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the lenders party to
the Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, STRATEGIC STORAGE OPERATING PARTNERSHIP IV, L.P., a Delaware limited
partnership, SST IV 1105 NE INDUSTRIAL BLVD, LLC, a Delaware limited liability
company, SST IV 3730 EMMETT F LOWRY EXPY, LLC, a Delaware limited liability
company, SST IV 3167 VAN BUREN BLVD, LLC, a Delaware limited liability company,
SST IV 8020 LAS VEGAS BLVD S, LLC, a Delaware limited liability company, SST IV
1401 N MERIDIAN AVE, LLC, a Delaware limited liability company, SST IV 2555 W
CENTENNIAL PKWY, LLC, a Delaware limited liability company, SST IV 275
GOODLETTE-FRANK RD, LLC, a Delaware limited liability company, SST IV 3101 TEXAS
AVE S, LLC, a Delaware limited liability company, SST IV 3750 FM 1488, LLC, a
Delaware limited liability company, SST IV 27236 US HWY 290, LLC, a Delaware
limited liability company, SST IV 20535 W LAKE HOUSTON PKWY, LLC, a Delaware
limited liability company, SST IV 7474 GOSLING RD, LLC, a Delaware limited
liability company and SST IV 1610 JIM JOHNSON RD, LLC, a Delaware limited
liability company (collectively, the “Borrower”), certain lenders (the
“Lenders”), and the Administrative Agent are parties to an Amended and Restated
Credit Agreement dated as of June 27, 2019, as amended by that certain First
Amendment to Credit Agreement dated as of August 9, 2019 (as so amended and,
hereinafter, as the same may further be amended, restated, renewed, replaced, or
modified, the "Credit Agreement").

WHEREAS, the Credit Agreement requires that the owner of any Real Property
included in the Pool must join in and assume all obligations of the “Subsidiary
Guarantor” under the Loan Documents, and the New Guarantor is the owner of Real
Property to be included in the Pool.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the New Guarantor hereby agrees as follows:

1.  The New Guarantor hereby becomes a party to the Loan Documents as a
Subsidiary Guarantor thereunder with the same force and effect as if originally
named therein as a Subsidiary Guarantor and, without limiting the generality of
the foregoing, hereby irrevocably, absolutely, and unconditionally assumes and
agrees to timely and faithfully pay and perform all of the obligations of the
Subsidiary Guarantor under the Loan Documents.

2.  The New Guarantor hereby represents and warrants that each of the
representations and warranties contained in Article III of the Credit Agreement
are also made by it and are true and correct in all material respects on and as
the date hereof (after giving effect to this Agreement) as if made on and as of
such date.

3.  All capitalized terms not defined herein shall have the meaning ascribed to
them in the Credit Agreement.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

2549467.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

NEW GUARANTOR:

 

SST IV 7307 UNIVERSITY CITY BLVD, LLC,

a Delaware limited liability company

 

By:

 

Strategic Storage Trust IV, Inc.,

 

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

 

Name:

 

H. Michael Schwartz

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

SST IV 2307 HYDRAULIC RD, LLC,

a Delaware limited liability company

 

By:

 

Strategic Storage Trust IV, Inc.,

 

 

a Maryland corporation, its Manager

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

 

 

Name:

 

H. Michael Schwartz

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

[Signature Page to Joinder Agreement (Charlotte, NC and Charlottesville, VA)]

2549467